690 F.2d 1
Hector Emilio REYES-CARDONA, et al., Plaintiffs, Appellants,v.J. C. PENNEY CO., INC., Defendant, Appellee.
No. 82-1231.
United States Court of Appeals,First Circuit.
April 26, 1982.

Victor Cruz Ojeda, Plinio Perez Marrero, Hato Rey, Puerto Rico, for appellants.
Ramon Humberto Vargas, Hato Rey, Puerto Rico, for appellee.
Before COFFIN, Chief Judge, CAMPBELL and BOWNES, Circuit Judges.


1
memorandum and order


2
Appellee moves to dismiss this appeal on the theory that the notice of appeal was late, the time for filing such notice allegedly not having been extended by a Rule 59(e) motion filed in this case since, it is alleged, the Rule 59(e) motion was itself untimely.  Rule 4(a)(4) F.R.A.P.


3
The day appellee alleges was the last day for filing the Rule 59(e) motion was Monday, January 11.  But that day was a legal holiday in Puerto Rico honoring Eugenio Maria de Hostos.  See 1 L.P.R.A. § 75.  As such it is not counted in the computation of time.  Rule 6(a) F.R.Civ.P.; Ohio Inns, Inc. v. Nye, 542 F.2d 673 (6th Cir. 1976).  The fact that the district court clerk's office was open for business on that day is irrelevant.  Jones & Laughlin Steel Co. v. Gridiron Steel Co., 382 U.S. 32, 86 S.Ct. 152, 15 L.Ed.2d 26 (1965).


4
The motion to dismiss is denied.